SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED'.
Plaintiff-appellant Daniel Brinson (“Brinson”) appeals from the judgment of the district court entered March 28, 2001 granting the motion to dismiss of defendants-appellees Consolidated Rail Corp. (“Conrail”) and CSX Transportation (“CSX”). Brinson v. Consol. Rail Corp., No. 99-CV-2196, slip op. at 7 (N.D.N.Y. Mar. 28, 2001).
Brinson brought suit under the Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et seq., against defendantsappellees to recover for injuries he sustained in January 1997 when he attempted to operate a track switch while working as a brakeman for Conrail. The district court granted defendants’ motion summary judgment because Brinson was unable to adduce any evidence of negligence on behalf of the defendants. We affirm for substantially the same reasons as set forth by the district court.
For the reasons set forth above, the judgment of the district court is AFFIRMED.